Court of Appeals of
the State of Georgia

                                            ATLANTA,____________________
                                                      November 08, 2016

The Court of Appeals hereby passes the following order:

A17E0011. PENN v. PENNYMAC CORP, et al.

       PennyMac Corp. has filed an “Emergency Motion to Dismiss Un-Docketed Appeal as
Untimely and Frivolous.” PennyMac seeks to invoke this Court’s emergency jurisdiction over this
matter in order to stop “delaying execution on a valid writ of possession” scheduled for November
15, 2016. Consideration of this matter on an emergency basis is not necessary to preserve our
jurisdiction of the undocketed appeal or to prevent any contested issue from becoming moot. See
Court of Appeals Rule 40 (b). Accordingly, the motion is hereby DENIED.




                                             Court of Appeals of the State of Georgia
                                                                                    11/08/2016
                                                    Clerk’s Office, Atlanta,____________________
                                                    I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                    Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.